Citation Nr: 1733770	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-39 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial evaluation for peptic ulcer disease (PUD) in excess of 10 percent disabling.

2. Entitlement to an initial evaluation for degenerative joint disease of the right wrist, status post fracture and repair, in excess of 10 percent disabling.

3. Entitlement to an initial evaluation for residuals of right wrist radial nerve damage in excess of 20 percent disabling.


REPRESENTATION

Appellant represented by:	Amy K. Hart, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to August 2009. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO). This matter was previously remanded by the Board in May 2014 and March 2016 by a Veterans Law Judge (VLJ) no longer with the Board; the case was subsequently reassigned to the undersigned.

In March 2013, the Veteran testified at a Board videoconference hearing before the VLJ who previously remanded the case; a transcript of that hearing is in the record. As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case. In June 2017, such request was mailed to the Veteran's most recent address on file and to his representative. The Veteran has not subsequently requested a new hearing. Consequently, the Board finds that the Veteran has waived his right to such hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's March 2013 hearing, he testified that he did not receive notice of his scheduled VA examinations due to moving from Oklahoma to Missouri. Then, he missed his examinations scheduled in Missouri because he moved back to Oklahoma. In May 2014, the Board remanded the Veteran's case to reschedule the examinations. Thereafter, the Veteran moved again and did not attend his VA examinations; additionally, VA procedural documents mailed to the Veteran's wrong address were returned to VA as undeliverable. Consequently, in March 2016, the Board remanded the claims to reschedule the VA examinations and mail the VA procedural documents to the Veteran at his correct address.

In June 2016, the Veteran's representative notified VA that the Veteran was again located in Missouri. In July 2016, the RO complied with the March 2016 Board remand and mailed the VA procedural documents to the Veteran's correct address on file.

Pursuant to the Board remand, VA examinations were scheduled. However, the record does not clearly document that notice of the examinations was not provided to either the Veteran or his representative. Unsurprisingly, the Veteran did not attend his VA examinations. Consequently, because the Veteran was not provided proper notice, the claims must be remanded again for new examinations.

[The Board notes that it is extremely important that the Veteran notify VA of any change of address as soon as possible.]

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from February 2017 to the present. Records from the Muskogee and Kansas City, Missouri VA Medical Centers should be sought, as appropriate. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development is completed, the RO should schedule a VA gastrointestinal examination to determine the current severity of his peptic ulcer disease (PUD). The RO should ensure that notice of the date and time of the examination is provided to the Veteran at the correct, most recent address of record. All necessary testing should be completed and the claims file (including Board remands) should be reviewed. Specifically, the examiner is asked to comment on the frequency and severity of the Veteran's associated symptoms.  A detailed rationale is required for all opinions provided. 

3. After the development in the first instruction is completed, the RO should schedule a VA medical examination to determine the nature and current severity of his right wrist disability, to include nerve impairment and degenerative joint disease. The RO should ensure that notice of the date and time of the examination is provided to the Veteran at the correct, most recent address of record. All necessary testing should be completed and the claims file (including Board remands) should be reviewed. Specifically, the examiner should address the following:

(a) The functional limitation caused by this disability.

(b) The nerves affected by the disability and the severity of any associated nerve impairment. The examiner should note whether the severity of the impairment amounts to complete or incomplete paralysis, and whether such is mild, moderate, moderately severe, or severe.

(c) Whether any scars are associated with the Veteran's disability. If possible, a separate scars examination should be completed.

(d) Whether there is any joint malunion or nonunion that is related to the disability.

A detailed rationale is required for all opinions provided. 

4. If the Veteran does not appear for any of the above VA examinations, the RO should ensure that the Veteran was provided proper notice at his correct mailing address of record. If it is determined that he was not provided proper notice, the VA examinations should be rescheduled again.

5. If any VA correspondence to the Veteran is returned to VA as undeliverable, the RO should attempt to obtain the Veteran's correct address and re-mail the correspondence to that address, if possible.

6. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2016).


